Exhibit 99.2 GREAT PANTHER SILVER LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2013 GREAT PANTHER SILVER LIMITED THREE AND SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) 1 TABLE OF CONTENTS PROFILE AND STRATEGY 3 SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS 3 SECOND QUARTER 2013 SUMMARY 5 MINE OPERATING RESULTS 6 RESOURCE AND EXPLORATION UPDATE 12 SELECTED QUARTERLY INFORMATION 14 QUARTERLY TRENDS AND MARKET DATA 15 RESULTS OF OPERATIONS 17 NON-IFRS MEASURES 22 LIQUIDITY AND CAPITAL RESOURCES 24 OFF-BALANCE SHEET ARRANGEMENTS 26 FINANCIAL INSTRUMENTS 26 OUTLOOK 28 TRANSACTIONS WITH RELATED PARTIES 28 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 29 CHANGES IN ACCOUNTING STANDARDS 30 SECURITIES OUTSTANDING 32 INTERNAL CONTROLS OVER FINANCIAL REPORTING 32 DISCLOSURE CONTROLS AND PROCEDURES 32 RISKS AND UNCERTAINTIES 32 CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS 35 QUALIFIED PERSON 37 CAUTIONARY NOTE TO U.S. INVESTORS 37 ADDITIONAL SOURCES OF INFORMATION 37 GREAT PANTHER SILVER LIMITED THREE AND SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) 2 This Management’s Discussion and Analysis (“MD&A”) prepared as of August 6, 2013 reviews the financial condition and results of operations of Great Panther Silver Limited (“Great Panther” or the “Company”) for the three and six month financial periods ended June 30, 2013, and other material events up to the date of this report.The information in this MD&A is as at August 6, 2013 unless otherwise indicated.The following discussion should be read in conjunction with the annual audited consolidated financial statements and related notes for the year ended December 31, 2012 and the unaudited condensed interim consolidated financial statements and related notes for the three and six month periods ended June 30, 2013. The financial data included in the discussion provided in this report has been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board.All dollar amounts are in Canadian dollars, unless otherwise noted. This MD&A contains forward-looking statements and should be read in conjunction with the risk factors described in the “Risks and Uncertainties” and “Cautionary Statement on Forward-Looking Statements” sections at the end of this MD&A, as well as “Description of the Business – Risk Factors” in the Company’s Annual Information Form (“AIF”) for the year ended December 31, 2012. This MD&A also makes reference to Cash Cost per Ounce, EBITDA, and Adjusted EBITDA.These are considered Non-IFRS Measures.Please refer to the “Non-IFRS Measures” section of this MD&A for an explanation of these measures and a reconciliation to the Company’s reported financial results. PROFILE AND STRATEGY Great Panther Silver Limited is a primary silver mining and exploration company listed on the Toronto Stock Exchange trading under the symbol GPR, and on the NYSE MKT trading under the symbol GPL.The Company’s current activities are focused on the mining of precious metals from its two wholly-owned operating mines in Mexico, Topia and Guanajuato.Great Panther is in the process of developing its San Ignacio project with a view to production in 2014 and has two exploration projects, El Horcon and Santa Rosa, all of which are also located in Mexico.The Company is also pursuing additional mining opportunities within Latin America, with the goal of adding to its portfolio of mineral properties. All of Great Panther’s assets in Mexico are held through Minera Mexicana el Rosario, S.A. de C.V. (“MMR”), a wholly-owned subsidiary acquired in February 2004.In 2005, the Company incorporated Metalicos de Durango, S.A. de C.V. (“MDU”) and Minera de Villa Seca, S.A. de C.V (“MVS”).These two operating subsidiaries of the Company are responsible for the day-to-day affairs and operations of the Topia and Guanajuato Mines, respectively, through service agreements with MMR. The Company’s Topia Mine is located in the Sierra Madre Mountains in the state of Durango in northwestern Mexico and produces silver, gold, lead and zinc.The Guanajuato Mine Complex is located in the city of Guanajuato, in central Mexico, approximately 380 kilometres north-west of Mexico City, and produces silver and gold.Each mine has its own processing facility with capacity to support future expansion. Great Panther’s development stage property, the San Ignacio Project, is approximately 20 kilometres by road from its Cata processing plant in Guanajuato.The Company’s Santa Rosa Project is located approximately 15 kilometres northeast of Guanajuato, and the El Horcon Project is located 60 kilometres northwest of Guanajuato. SIGNIFICANT TRANSACTIONS AND EVENTS AFFECTING OPERATIONS The second quarter of 2013 saw significant declines in silver and gold prices and Great Panther continued to seek ways to reduce costs and improve grades at its wholly-owned Mexican properties.Important developments in the Company’s business since the start of the second quarter are as follows. GREAT PANTHER SILVER LIMITED THREE AND SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) 3 On May 14, 2013, the Company announced the appointment of Mr. Geoff Chater to its Board of Directors. The Company also announced the addition of two senior personnel to the management team in Guanajuato, Mexico, Mr. Juan Manuel Flores, Vice President, Operations and Mr. Cesar Epifanio, Vice President, Safety, Health and Environment. On May 30, 2013, the Company announced that Mr. Robert Archer, co-founder and CEO of the Company, had resumed the role of President and CEO upon the resignation of Mr. Martin Carsky, President.A severance payment totalling $0.7 million was made to Mr. Carsky upon his resignation, in full settlement of the Company’s obligations to Mr. Carsky under his employment contract.The payment represents a portion of the Company’s obligation to Mr. Carsky under a termination without cause. Throughout the second quarter of 2013, initiatives to improve grade control and reduce costs at the Company’s two operating mines, Guanajuato and Topia, were implemented in response to the low grades yielded in the first quarter of 2013. The sharp drop in precious metal prices early in the second quarter provided further impetus for these initiatives.As a result of these efforts, the Company saw improved grades and lower unit operating costs at both of its mines in May and June.However, the impact of improved grades was not reflected in margins or unit costs for the current quarter as most sales reflected production from April and the prior quarter at lower grades.Management expects that the third quarter results will reflect the benefit from the sale of the lower cost, higher grade production from the second quarter. In the second quarter, the Company reduced the number of mining contractors at Guanajuato and renegotiated the contract arrangements to better align the remaining contractors with the objectives of reducing costs and increasing efficiencies and productivity.The Company has re-focussed most of its exploration resources on its existing operations and greater emphasis is being placed on grade control and improving planning and coordination within the operations teams.The Company will continue to look for ways to further improve grades and reduce site costs and overheads. Plans for the development and ramp-up of production at San Ignacio remain on track and in-fill drilling is planned for the fourth quarter.The drill program at El Horcon was completed in the second quarter and an internal resource estimation and preliminary economic assessment is being completed. GREAT PANTHER SILVER LIMITED THREE AND SIX MONTHS ENDED JUNE 30, 2013 (UNAUDITED) 4 SECOND QUARTER 2013 SUMMARY Highlights (in 000s of CAD except ounces, amounts per share and per ounce) 2013 Q2 2012 Q2 Change 6 Months Ended Jun 30, 2013 6 Months Ended Jun 30, 2012 Change Revenue $ $ -23
